COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
 DIANA RUIZ ESPARZA,                            §
                                                                No. 08-13-00259-CV
                  Appellant,                    §
                                                                   Appeal from the
 v.                                             §
                                                                 210th District Court
 THE UNIVERSITY OF TEXAS AT EL                  §
 PASO,                                                        of El Paso County, Texas
                                                §
                  Appellee.                                    (TC#2012DCV02870)
                                                 §

                                       JUDGMENT

       The Court has considered this cause on the record and concludes there was error in the

trial court’s judgment dismissing Appellant’s age, sex, and national origin discrimination claims.

We therefore reverse the trial court’s judgment dismissing Appellant’s age, sex, and national

origin discrimination claims to the extent they are not based on disparate pay, and remand those

claims to the trial court to afford Appellant the opportunity to amend her pleadings, in

accordance with the opinion of the Court.

       We affirm the trial court’s dismissal of Appellant’s claims for disparate pay, hostile work

environment, and retaliation.

       We further order that Appellant and Appellee each pay one-half (1/2) the costs in this

Court, for which let execution issue. This decision shall be certified below for observance.

       IT IS SO ORDERED THIS 7TH DAY OF AUGUST, 2015.


                                             STEVEN L. HUGHES, Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.